 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                               Case No. 2:12-cr-00158-KJD-PAL
                                                                      2:12-cr-00220-KJD-PAL
 8                                             Plaintiff,             2:16-cv-01332-KJD
                                                                      2:16-cv-01333-KJD
 9           v.
10   SAMUEL RODRIGUEZ,
                                                                               ORDER
11                                           Defendant.
12
            Presently before the Court are Defendant’s Motions to Vacate under 28 U.S.C. § 2255
13
     filed in case 2:12-cr-00158-KJD-PAL (the illegal reentry case) as Docket No. 43/44 and 2:12-cr-
14
     00220-KJD-PAL (the supervised release case) as Docket No. 31.
15
                                                Background
16
            Defendant Samuel Rodriguez pled guilty to the separate offense of attempted reentry of
17
     removed alien in violation of 8 U.S.C. § 1326 in both cases. On April 2, 2013, Defendant was
18
     sentenced to a term of 74 months’ custody in the illegal reentry case. (#30). Defendant’s
19
     advisory sentencing guideline range calculation included a 16-level enhancement pursuant to
20
     United States Sentencing Guideline Section 2L1.2(b)(1)(A)(ii) for a previous removal following
21
     a conviction for a “crime of violence.” On the same date, he was sentenced to eight (8) months’
22
     custody in the supervised release case consecutive to his sentence in the illegal reentry case (#23)
23
     Defendant filed the instant motions under 28 U.S.C. § 2255 in both cases on June 13, 2016.
24
                                                  Analysis
25
            Defendant’s motions were filed more than one year after his conviction became final in
26
     both cases and are therefore untimely pursuant to 28 U.S.C. § 2255(f)(1). Defendant has not
27
28
 1   alleged or demonstrated that any of the alternative limitation periods set forth in Section 2255(f)
 2   are applicable with respect to his motion.
 3          Defendant contends that his motions are timely pursuant to 28 U.S.C. § 2255(f)(3)3 in
 4   light of Johnson v. United States, 135 S.Ct. 2551 (2015). In Johnson, the Supreme Court struck
 5   down the residual clause of the Armed Career Criminal Act (“ACCA”) as unconstitutionally
 6   vague. However, the Supreme Court has subsequently held that the Sentencing Guidelines are
 7   not subject to a void for vagueness challenge under the Due Process Clause and that Johnson is
 8   not applicable to the advisory Guidelines. Beckles v. United States, 137 S.Ct. 886 (2017).
 9   Therefore, Johnson is not applicable in these cases and thus cannot serve to extend the
10   limitations period under 28 U.S.C. § 2255(f)(3).
11                                                Conclusion
12   The Court finds Defendant’s motions to be time barred under 28 U.S.C. § 2255(f).
13          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motions to Vacate, Set Aside,
14   or Correct Sentence under 28 U.S.C. § 2255 are DISMISSED.
15          IT IS FURTHER ORDERED that the Court DENIES Defendant a certificate of
16   appealability, as Defendant has not made a substantial showing that he has been denied a
17   constitutional right. See 28 U.S.C. § 2253(c)(2) (providing that a certificate shall issue “only if
18   the applicant has made a substantial showing of a denial of a constitutional right”).
19          The Clerk’s Office shall enter JUDGMENT accordingly.
20   IT IS SO ORDERED.
21   Dated this 30th day of September, 2019.
22
23                                                  _____________________________
                                                    Kent J. Dawson
24                                                  United States District Judge
25
26
27
28



                                                     -2-
